Citation Nr: 0112950	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-13 786	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1975 to 
August 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the RO which denied an application to reopen a previously 
denied claim of service connection for a psychiatric 
disorder.  In January 2000, the 
RO received the veteran's notice of disagreement.  He was 
issued a statement of the case in March 2000 and a 
supplemental statement of the case was issued in May 2000.  
He submitted a substantive appeal in June 2000.


REMAND

It is noted that all relevant evidence has not been properly 
developed with respect to the veteran's application to reopen 
the claim of service connection for a psychiatric disorder.  
Further VA assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (November 9, 2000), including new 
38 U.S.C.A. § 5103A.  

The Board notes that the veteran claims, in essence, that 
service connection for a psychiatric disorder is warranted.  
Specifically, he asserts that his pre-service psychiatric 
disorder was aggravated by service.  He contends he has 
submitted new and material evidence to reopen the claim of 
service connection.

The Board denied service connection for a psychiatric 
disorder in February 1985.  In January 1999, the RO denied 
the veteran's application to reopen the claim of service 
connection for a psychiatric disorder.  The veteran did not 
appeal the January 1999 RO's determination.  The February 
1985 Board decision and the January 1999 RO decision are 
final, with the exception that the claim of service 
connection for a psychiatric disorder may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104, 7105.  

In the instant case, the veteran must be advised that in 
order to reopen his claim of service connection for a 
psychiatric disorder, he has to submit new and material 
evidence since the January 1999 RO decision.  He should also 
be advised that new and material evidence is evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).

The claims file shows that the veteran began receiving 
supplemental social security income in 1983.  He has recently 
claimed that his award of supplemental social security income 
after service was evidence of his condition being aggravated 
by service.  A review of the record demonstrates that records 
from the Social Security Administration (SSA) are not on 
file, and in fact has never been requested.  In order for VA 
to properly assist the veteran, it is imperative that the 
SSA's decision be obtained, as well as all medical reports 
which were used to support such decision.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  

In an April 1981 letter, Victor R. Adebimpe, M.D. stated that 
he treated the veteran for a psychiatric disorder in 1974 
(prior to service).  Records of such treatment have not been 
obtained.  In light of the Veterans Claims Assistance Act of 
2000, the RO should give the veteran an opportunity to submit 
evidence of all treatment before and since service for a 
psychiatric disorder, including reports from Dr. Adebimpe.  
In addition, he should be scheduled for a VA psychiatric 
examination to include an opinion.  Any other notice and 
development action required by the Veterans Claims Assistance 
Act of 2000 should also be accomplished.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's request to reopen his claim, the case 
is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a psychiatric 
disorder before and after service.  
Following any necessary releases, 
complete clinical records of all such 
treatment not already on file should be 
obtained, including reports from Victor 
R. Adebimpe, M.D.  

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for supplemental social 
security income, as well as the medical 
records relied upon in that decision.

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the nature and etiology of 
his current psychiatric disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to whether there was an 
increase in severity of the reported pre-
service psychiatric disorder in service, 
and if so, whether such increase was 
beyond the natural progress of the 
disorder.

4.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's application to 
reopen the claim of service connection 
for a psychiatric disorder.  In this 
regard, the veteran must be provided with 
the criteria for the submission of new 
and material evidence.

5.  After completion of the above noted 
development, the RO should determine 
whether, since the January 1999 RO 
decision, new and material evidence has 
been submitted to reopen the claim of 
service connection for a psychiatric 
disorder.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The purpose of 
this REMAND is to obtain additional information and to accord 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


